Citation Nr: 0304697	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  94-38 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the bilateral shoulders.  

(The issue of entitlement to service connection for DJD of 
the bilateral knees will be the subject of a separate 
decision).    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife and daughters




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955 and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The case returns to the Board following a remand to the RO in 
January 2001.  

The Board is undertaking additional development on the issue 
of service connection for DJD of the bilateral knees.  When 
it is completed, the Board will provide notice of the 
development as required by VA regulation.  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of chronic shoulder disorder in 
service, or shoulder disorder seen in service with continuous 
symptoms thereafter, no evidence of arthritis in either 
shoulder within the presumptive period, and no competent 
evidence of a nexus between the current shoulder DJD and the 
veteran's period of active service.   

CONCLUSION OF LAW

DJD of the bilateral shoulders was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
March 1993 rating decision, January 1994 statement of the 
case, and supplemental statements of the case dated through 
April 1997, the RO generally provided the veteran and his 
representative with the applicable law and regulation and 
gave notice as to the evidence needed to substantiate his 
claims.  In addition, in its November 2001 letter, the RO 
specifically set forth the notice and duty to assist 
provisions of the VCAA, explained the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to provide additional information or evidence 
needed for the development of his claim.  The veteran's 
November 2001 response to the letter has been associated with 
the claims folder.  The Board is satisfied that all required 
notice has been afforded the veteran.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO VA medical records 
and a relevant medical examination.  The RO has also obtained 
all private medical records as authorized by the veteran.  
The Board notes that the veteran has described receiving 
traditional Navajo treatment ceremonies related to the 
disabilities at issue.  He noted that the ceremonies involved 
participation by his uncle, who had been deceased for years, 
and his father.  The RO's attempts to secure records of these 
ceremonies from the veteran's father were unsuccessful.  The 
veteran has not submitted any associated documentation.  
Pursuant to the Board's remand, the RO attempted to obtain 
additional service medical records, specifically records 
associated with treatment of knee injury in service.  The 
January 2002 response from the National Personnel Records 
Center indicated that all service medical records were 
previously provided.  In addition, a June 1996 statement 
indicated that there was no record on file for the veteran at 
the hospital at Fort Huachuca.  Finally, although the veteran 
reported during his November 1996 personal hearing that he 
was receiving Social Security, there is no indication that 
the benefits are for disability or any reason other than 
retirement.  Accordingly, there is no reasonable basis for 
securing Social Security records.  The Board finds that the 
RO has made all reasonable attempts to develop the veteran's 
claim.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal, to include 
during two personal hearings at the RO.  Therefore, there is 
no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the January 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Factual Background

Service medical records from the veteran's first period of 
service reflected no complaint or treatment for shoulder 
disorder.  The February 1955 report of physical examination 
and medical history at separation was negative for abnormal 
findings or report of shoulder problems.  The veteran 
reported a history of "broken blood vessel" in the chest in 
January 1955 with hospitalization.  However, service medical 
record reflected no hospitalization in January 1955.  The 
veteran's September 1961 physical examination showed no 
shoulder abnormalities found at entrance.  There were no 
shoulder complaints offered in the report of medical history.  
Again, service medical records showed no shoulder complaints 
or treatment.  The report of the June 1962 physical 
examination at separation found no shoulder abnormality.    

Records from Keams Canyon Public Health Service dated from 
1958 to 1972 and from Maricopa Medical Center in 1989 
reflected no treatment related to the shoulders.  Notes dated 
in November 1992 from the Phoenix Indian Medical Center 
indicated that the veteran had DJD in the right shoulder.  
Subsequent records continued to generally note DJD in the 
shoulder.  

The veteran underwent a VA general medical examination in 
December 1992.  He had quit working due to reasons including 
right shoulder pain.  Examination revealed abnormal findings 
in the right shoulder.  An X-ray report for the left shoulder 
showed minimal arthritic changes.  

A February 1993 statement from the veteran's employed 
indicated that the veteran had worked for him for about 10 or 
12 years.  He knew about the veteran's injuries from service 
but they did not seem to bother him until after about 10 
years.  The veteran's complaints included his shoulder.  The 
March 1993 statement from the veteran's daughter indicated 
that he told her that he broke a blood vessel above his heart 
during his first period of service while lifting truck parts.  
In January 1994, the RO received a statement from I.P., who 
related that he served with the veteran and knew that he was 
injured during that time.    

The veteran and several family members testified at a 
personal hearing in July 1994.  He alleged that he suffered a 
broken blood vessel during his first tour of duty related to 
heavy lifting.  He was hospitalized for about 90 days and 
then released to light duty.  He related the incident to his 
shoulder disorder.  The veteran's March 1996 statement 
related that he had experienced shoulder pain, especially on 
the right, since a vein ruptured in 1955.  In his May 1996 
statement, the veteran alleges that he suffered a re-ruptured 
blood vessel after service and received treatment at Keams 
Canyon Indian Hospital in June 1958.  The incident caused 
weakness in the right shoulder.  He stated that he did not 
work for one year.  He added that, during his second tour of 
duty in August 1961, he experienced pain to right shoulder 
and chest while stationed at Fort Huachuca.

VA medical records generally showed treatment for DJD of the 
right shoulder shown on X-rays.  Notes dated in September 
1996 reflected complaints of left shoulder pain for three 
weeks.  X-rays showed mild to moderate DJD of the left 
shoulder.  The assessment was torn rotator cuff and bicipital 
tendinitis.  Physical therapy notes dated in September 1996 
showed the veteran's report that he pulled the arm while 
getting onto a horse.  

During the November 1996 hearing, the veteran testified that 
he was serving in Germany when he ruptured a blood vessel and 
was coughing up blood.  He was hospitalized for about three 
months; doctors thought it might be tuberculosis.  When he 
coughed, he had pain through the shoulder.  After service, he 
experienced a re-rupture and coughed up blood again, for 
which he went to Keams Canyon Hospital.  In a June 1998 
statement, the veteran related that, in April 1955, after his 
separation from his first period of service, he had left 
shoulder, back, and neck pain after working digging a ditch.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  
  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Initially, the Board notes that there is no evidence of DJD 
of the either shoulder within one year after the veteran's 
separation from service.  Therefore, the presumption on in-
service incurrence for arthritis is not for application.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3) 

Moreover, the Board finds no evidence in service medical 
records of chronic shoulder disorder or any shoulder injury 
or complaint.  Therefore, service connection may not be 
established on the basis of chronicity in service or 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  The Board 
acknowledges that service medical records do show that the 
veteran was hospitalized in June 1954 and September 1954 
after episodes of hemoptysis for observation for possible 
tuberculosis.  However, there is no evidence in service of 
associated shoulder disorder.  Moreover, the RO has 
specifically denied service connection for a lung disorder in 
a May 1998 rating action, such that there is no basis for 
establishing service connection for a shoulder disorder on a 
secondary basis.  See 38 C.F.R. § 3.310(a).  

Finally, although the record does reflect a current diagnosis 
of DJD in each shoulder, there is simply no competent 
evidence of record that establishes a link between that 
diagnosis and the veteran's active service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Only the veteran himself and other family members 
have suggested that the shoulder disorders are related to 
service.  However, a determination as to the etiology of a 
physical disorder is primarily a medical question.  In this 
case, there is no indication that any of these individuals is 
educated or trained in medicine.  Therefore, these lay 
opinions as to the etiology of the shoulder disorders is not 
competent evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Absent competent medical evidence of a relationship between 
DJD of the shoulders and service, the Board finds no basis 
for awarding service connection.  

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for DJD of the bilateral shoulders.   


ORDER

Service connection for DJD of the bilateral shoulders is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

